SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 000-50541 Edgeline Holdings, Inc. (Exact name of small business issuer as specified in its charter) (Former Name if Applicable) Nevada 88-0507007 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification Number) 1330 Post Oak Blvd., Suite 1600, Houston, Texas 77056 (Address of principal executive offices) (713) 621-5208 (Issuer's telephone number) Check whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [_] As of February 15, 2007, there were outstanding 42,069,533 shares of common stock, $0.08 par value per share. Transitional Small Business Disclosure Format (Check one): Yes []No [X] EDGELINE HOLDINGS, INC. INDEX TO FORM 10-QSB December 31, 2007 Part I Financial Information Item 1. Financial Statements Consolidated Balance Sheet (unaudited) December 31, 2007 3 Consolidated Statements of Operations (unaudited)Three Months Ended December 31, 2007, and Inception (May 9, 2007) through December 31, 2007 4 Consolidated Statement of Cash Flows (unaudited)Inception (May 9, 2007) through December 31, 2007 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Controls and Procedures 15 Part II Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 6. Exhibits 17 2 PART I.
